Electronically Filed
                                                             Supreme Court
                                                             SCWC-XX-XXXXXXX
                                                             07-JUL-2022
                                                             11:51 AM
                                                             Dkt. 3 ODSAC


                            SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAII


                  A.K.M. on behalf of A.M., a minor,
                   Petitioner/Petitioner-Appellant,

                                  vs.

                                 R.A.,
                    Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; FC-DA NO. 18-1-0563)

  ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI AS UNTIMELY
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

             Petitioner/Petitioner-Appellant’s Application for Writ

 of Certiorari, filed on June 3, 2022, is hereby dismissed as

 untimely.

             DATED: Honolulu, Hawaiʻi, July 7, 2022.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Michael D. Wilson

                                        /s/ Todd W. Eddins